    Case 2:20-cv-06928-GW-SK Document 15 Filed 09/29/20 Page 1 of 1 Page ID #:45


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-6928-GW-SKx                                             Date      September 29, 2020
 Title             Anthony Bouyer v. Amerco Real Estate Company, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                            None Present
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         None Present                                          None Present
 PROCEEDINGS:                 IN CHAMBERS - ORDER TO SHOW CAUSE RE SETTLEMENT


On September 29, 2020, Defendant Amerco Real Estate Company filed a Notice of Settlement. The
Court vacates all previously set dates, and sets an order to show cause re settlement hearing for
November 9, 2020 at 8:30 a.m. Parties are advised the hearing will be vacated provided a stipulation to
dismiss is filed by noon on November 5, 2020.




                                                                                                   :
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
